       Case: 3:20-cv-00269-bbc Document #: 29 Filed: 06/22/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
HOWARD MAYFIELD,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   20-cv-269-bbc
              v.

EMILY PEISSIG, FINK, FAIT, MERBACH,
KEVIN CARR and S. NOVAK,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Howard Mayfield, who is incarcerated at the Columbia Correctional

Institution, filed a proposed complaint alleging that defendants violated his rights under the

due process and equal protection clauses, the Eighth Amendment and state negligence law

when they denied him previously-approved drug and work release programming and placed

him in unsanitary conditions in a maximum security prison with greater restrictions than a

work release center.      On June 2, 2020, I dismissed his complaint because plaintiff’s

allegations failed to state a constitutional claim upon which relief may be granted. Dkt.

#23. Now before the court is plaintiff’s motion for reconsideration of that order. Dkt. #28.

Plaintiff contends that I failed to consider a later-filed supplement to his complaint, dkt.

#11, in which he alleges additional unconstitutional conditions of confinement related to

COVID-19, and asks that I reconsider the dismissal of his complaint in light of his

additional allegations.

       However, even considering the allegations in plaintiff’s supplemental complaint,

plaintiff’s allegations fail to state a constitutional claim upon which relief may be granted.



                                              1
       Case: 3:20-cv-00269-bbc Document #: 29 Filed: 06/22/20 Page 2 of 5



Therefore, I will deny plaintiff’s motion for reconsideration.



                                         OPINION

       The Eighth Amendment imposes a duty on prison officials not only to provide

“humane conditions of confinement,” but to insure that “reasonable measures” are taken to

guarantee inmate safety and prevent harm. Farmer v. Brennan, 511 U.S. 825, 834-35

(1994). An inmate may prevail on a claim under the Eighth Amendment by showing that

the defendant acted with “deliberate indifference” to a “substantial risk of serious harm” to

his health or safety. Id. at 836.

       In his original complaint, plaintiff alleged that he was transferred to Columbia

Correctional Institution on September 19, 2019 and placed in a close-quartered and “filthy”

barracks unit. In my previous order, I explained to plaintiff that his general allegations

regarding dirty walls, occasional clogged plumbing, worn bedding and air exchangers without

filters were not sufficient to suggest that he was deprived of the “minimal civilized nature

of life’s necessities.” Farmer, 511 U.S. at 834. See also Hudson v. McMillan, 503 U.S. 1,

9 (1992) (“routine discomfort is ‘part of the penalty that criminal offenders pay for their

offenses against society’”) (internal citation omitted); Estate of Simpson v. Gorbett, 863

F.3d 740, 745 (7th Cir. 2017) (“[C]onditions may be uncomfortable, even harsh, without

being inhumane.’”).

       In his supplement, plaintiff contends that defendants are violating his constitutional

rights by requiring him to sleep, shower, recreate and congregate in a close-quartered area



                                             2
       Case: 3:20-cv-00269-bbc Document #: 29 Filed: 06/22/20 Page 3 of 5



that houses 150 inmates. He alleges that the bunks are placed only two feet apart, in

violation of social distancing guidelines recommended by the Centers for Disease Control

to help prevent the spread of COVID-19, and that the staff in the barracks do not always

wear masks. Plaintiff’s allegations are brief and do not provide a clear picture of the

institution’s social distancing practices and guidelines. Plaintiff does not identify any

specific risk to his health. For example, plaintiff does not allege that he has symptoms of

COVID-19, that he has been exposed to someone who has COVID-19 or symptoms of

COVID-19 or that he has any underlying health conditions that would make contracting the

virus particularly dangerous for him. In addition, the Wisconsin Department of Corrections

has provided publicly available information about the testing of staff and prisoners that

shows that only three prisoners and five staff members at Columbia had tested positive for

C O V I D - 1 9               a s        o f       J u n e        1 8 ,         2 0 2 0 .

https://doc.wi.gov/Pages/COVID19%28Coronavirus%29/COVID19Testing

Dashboard.aspx; https://doc.wi.gov/Pages/COVID19%28Coronavirus%29/EmployeeConfir

medCases/COVID19EmployeeConfirmedCases.aspx (last visited June 19, 2020).

       The Centers for Disease Control and Prevention (CDC) has published interim

guidance on managing coronavirus in correctional and detention facilities for administrators

and    agencies    to    adapt      to   the   specific   needs    of   their    facilities.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-co

rrectional-detention.html#prevention (posted Mar. 23, 2020) (last visited June 19, 2020).

Although the CDC recommends social distancing practices where possible, it recognizes that



                                               3
       Case: 3:20-cv-00269-bbc Document #: 29 Filed: 06/22/20 Page 4 of 5



it “is challenging to practice in correctional and detention environments,” and it states that

“[s]trategies will need to be tailored to the individual space in the facility and the needs of

the population and staff.” Id. Therefore, even though housing inmates in close quarters and

staff not wearing masks at all times may not be ideal practices, “the challenges of managing

[the pandemic] in a correctional setting are astronomical.” Bodnar v. Lake Cty. Jail, 2020

WL 1940742, at *3 (N.D. Ind. Apr. 22, 2020) (finding same with respect to commingling

new inmates with other inmates without first testing or quarantining new arrivals). See also

Mays v. Dart, 2020 WL 1812381, at *10 (N.D. Ill. Apr. 9, 2020) (“Though the existing

[dormitory housing] situation likely increases the risk to detainees, the CDC’s guidance

expressly recognizes that complete social distancing may not be possible in the sleeping areas

of a jail. Space constraints at the Jail do not allow for the more preferable degree of social

distancing that exists in the community at large.”).

       In sum, plaintiff’s general allegations about a lack of social distancing and inconsistent

mask use at the prison do not suggest that the conditions of plaintiff’s confinement are

inhumane or that defendants are acting with deliberate indifference to a significant risk of

harm to plaintiff’s health or safety. Because plaintiff’s supplemental complaint fails to state

a constitutional claim upon which relief may be granted, I will deny plaintiff’s motion for

reconsideration.



                                           ORDER

       IT IS ORDERED that plaintiff Howard Mayfield’s motion for reconsideration, dkt.



                                               4
      Case: 3:20-cv-00269-bbc Document #: 29 Filed: 06/22/20 Page 5 of 5



#28, is DENIED.

     Entered this 22d day of June, 2020.


                                               BY THE COURT:
                                               /s/
                                               ________________________
                                               BARBARA B. CRABB
                                               District Judge




                                           5
